IN THE COURT OF APPEALS OF TENNESSEE

                         EASTERN SECTION AT KNOXVILLE               FILED
                                                                     February 5, 1997

                                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE                          )                       Appellate C ourt Clerk
DEPARTMENT OF HUMAN                         )
SERVICES,                                   )       KNOX JUVENILE
                                            )
       Plaintiff/Appellee                   )
                                            )       NO. 03A01-9601-JV-00021
v.                                          )
                                            )
CHARLENE AVERY FOUNTAIN,                    )
                                            )
       Defendant/Appellant                  )       AFFIRMED




                                     JUDGMENT


       This appeal came on to be heard upon the record from the Juvenile Court of

Knox County and briefs filed on behalf of the respective parties. Upon consideration

thereof, this court is of the opinion that there is no reversible error in the trial court’s

judgment.

       It is therefore, ORDERED and ADJUDGED by this Court that the judgment of

the trial court is affirmed. Costs are assessed to the appellant and her surety, for

which execution may issue if necessary. The case is remanded to the Juvenile

Court of Knox County for collection of costs pursuant to applicable law.



                                       PER CURIAM